ACCEPTED
                                                                                    03-15-00510-CR
                                                                                            8351275
                                                                         THIRD COURT OF APPEALS
                                                                                    AUSTIN, TEXAS
                                                                              12/22/2015 4:43:37 PM
                                                                                  JEFFREY D. KYLE
                                                                                             CLERK

                             NO. 03-15-00510-CR

 JOHNNIE LEE WILSON                     §    INTHE                 FILED IN
                                                            3rd COURT OF APPEALS
                                        §                        AUSTIN, TEXAS
 vs.                                    §    3rd   COURT    12/22/2015 4:43:37 PM
                                        §                       JEFFREY D. KYLE
                                                                     Clerk
 STATE OF TEXAS                         §    OF APPEALS, Austin, Texas


 MOTION FOR LEAVE TO FILE LATE BRIEF AND TO EXTEND TIME
    TO FILE APPELLANT'S BRIEF (Brief Submitted With Motion)

TO THE HONORABLE JUSTICES OF SAID COURT:

       Now comes JOHNNIE LEE WILSON Appellant in the above styled and

numbered cause, and moves this Court to grant an extension of time to file

Appellant's Brief pursuant to Rule 38.6 (d) of the Texas Rules of Appellate

Procedure, and for good cause shows

the following:



             1.   On December 22, 2015 this counsel filed Appellant's Motion

            to Extend Time to File Appellant's Brief.

            2.    This case is on appeal from the 39Pt District Court of Tom

            Green County Texas.

            3.    The case below was styled In the State vs. Johnnie Lee Wilson

            and numbered      Appellant was convicted on April 21, 2015 of

            Aggravated Assault and Sentenced to 25 years in the institutional
                                                                               1
      division of the Texas Department of Criminal Justice



      5.     A motion for new trial was filed May 28, 2015. Notice of

      appeal was given on August 11, 2015.

       6.    The clerk's record was filed on August 27, 2015; the reporter's

      record was filed on August 8, 2015.

8.    Counsel is Appointed in this matter. This

Counsel was not trial counsel in this matter and Counsel believes without

      additional time the Appellant will be denied effective assistance of

      counsel.

      9.     Counsel therefore requests this court extend the time for filing

      said Brief to 60 days from the current due date ofNovember 30, 2015.

       10.   one previous Extension has been granted regarding this matter.

WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Court

grant this Motion To Extend Time to File Appellant's Brief, and for such

other and further relief as the Court may deem appropriate.


                               Respectfully submitted,
                               Nathan Butler Attorney at law
                               123 S. Washington
                               San Angelo, Texas 76901
                               Tel: (325) 653-2373
                               Fax: (325) 482-8064
                                                                              2
                                     By:/s/ Nathan Butler
                                       Nathan Butler
                                       State Bar No. 24006935
                                       Attorney for Appellant




                         CERTIFICATE OF SERVICE

      This is to certify that on, December 22, 2015, a true and correct copy of the

above and foregoing document was served on the following by united states mail.


District Attorney
119
   TH District Court Tom Green County
124 W. Beauregard
San Angelo, Texas 76903


                                     Is/Nathan Butler
                                     Nathan Butler




STATE OF TEXAS                          §
                                        §
COUNTY OF Tom Green                     §
                                                                                  3
                                                  AFFIDAVIT

            BEFORE ME, the undersigned authority, on this day personally appeared

Nathan Butler, who after being duly sworn stated:

            "I am the attorney for the appellant in the above numbered and

            entitled cause. I have read the foregoing Appellant's Motion To

           Extend Time to File Appellant's Brief and swear that all of the

           allegations of fact contained therein are true and correct."




                                                  : Notary Public. State otTexos
  of;;.......~:!    My Commission Expires
   ~.z,g:,:.'i-·~   September 17. 2018




                                                                               4